Notice of Pre-AIA  or AIA  Status
  The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 11/10/2021 has been entered.

     Claims 1-19 are presented for examination.

DETAILED ACTION
Claim Interpretation
I.  The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 
The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

     The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 

Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action.
      This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitation(s) uses a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural modifier.  Such claim limitation(s) is/are:  [9]:
“a control unit configured to enable ”[claim 9]
have been interpreted under 35 U.S.C. 112(f) because they use a generic placeholder:
“a control unit”
coupled with functional language 
Enable…power supply  to all MCU pins, set all the MCU pins serving as external wake-up sources  as input pins according to the pin IDs information written by the writing unit, compare the level information of each of the input pins…, write the ID of the input pin..  and trigger the system to enter a normal operating mode if they are consistent, and disable the power supply to the MCU pin if they are inconsistent.
     The specification only discloses “a control unit” but provides no description of sufficiently definite structure that performs the claimed functions. There is no description of a special purpose processor or a circuit or an algorithm sufficient to perform the claimed specialized functions.
If applicant does not intend to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitation(s) to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph (e.g., by reciting sufficient structure to perform the claimed function); or (2) present a sufficient showing that the claim limitation(s) recite(s) sufficient structure to perform the claimed function so as to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph.
For more information, see MPEP § 2173 et seq. and Supplementary Examination Guidelines for Determining Compliance With 35 U.S.C. 112 and for Treatment of Related Issues in Patent Applications, 76 FR 7162, 7167 (Feb. 9, 2011).




Claim Rejections - 35 USC § 112

II. The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.



   a)   Claim 9 is rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement.  The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for pre-AIA  the inventor(s), at the time the application was filed, had possession of the claimed invention. 
Regarding claim 9, the specification only discloses generic “unit” but provides no description of sufficiently definite structure that performs the claimed functions. 
Specifically regarding the limitations “a control unit”, the specification merely repeats the claim language does not provide sufficient description of a special purpose 
 Therefore, the specification does not provide a disclosure of corresponding structure in sufficient detail to demonstrate to one of ordinary person skill in the art that the inventor possessed the invention.

III.         The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims1, 9, 17 are   rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention.
 a) i)  Regarding claims 1, 9, 17 the claim recites " … step S4, comparing the level information of  each of the input pins with the wake-up level information written in step S1, of each of the input pins,  if they are consistent, writing the ID of the input pin that is to serve as an external wake-up source to the retention RAM” the terminologies “ 
 The specification document discloses the same language as recited in the claim [page 6 lines 8-16].

ii) Regarding claims 1, 9, 17,  the claim recites “ step S4…if they are inconsistent , disabling the power supply to the MCU pin” the terminologies “disabling the power supply to the MCU pin”  is unclear and the use of this phrase which renders the claim indefinite because it is not clear whether it is disabling power to all MCU pins that are inconsistent with the wake-up level information as recited in step S1 or disabling power for only those MCU pins that are inconsistent with the  wake-up level information as written in step S1. 
Specifically it is not clear disabling the power to one MCU pin if each of the pins are inconsistent with the wake-up level information as written in step S1.
The dependent claims 2-8, 10-16, 18, 19 are rejected on the same basis.
  
    b)  Regarding claims 4, 12, 18, the claim recites " setting an output level of a pin which is not serving as an external wake-up source” the terminology “an external wake-up source “is unclear and the use of this phrase which renders the claim indefinite 
          
              c) Claims [1, 9, and 17] recites the limitation "the MCU pin" in (last line) 
         There is insufficient antecedent basis for this limitation in the claim.

Response to Arguments
        Applicant’s arguments and amendments with respect to claims 1, 4, 9, 12, 17, 18 filed on 11/10/2021 have been considered but does not overcome the rejections as set forth in this office action.
      
        Applicant argues in substance that: 
              A. Regarding   claim 9, 112 (f )interpretation, with respect to the limitation  “a control unit configured to “, the Applicants respectfully submit that claim 9 has clear defined the logical processing of the control unit, although the specification does not provide a specific structure of the control unit, based on the clear defined logic processing to the control unit, the ordinary person skill in6 art can the corresponding structure of the control unit. For example, the control circuit or a CPU for implement the defined logic processing. 
[Applicant’s remarks Pages 6-7]

The examiner respectfully traverses applicant’s arguments for the following reasons:


As to Point A:

Regarding claim 9,   the specification only discloses “a control unit” but provides no description of sufficiently definite structure that performs the claimed functions. The applicant also states “the specification does not provide a specific structure of the control unit”.  
For computer-implemented functional claims, the determination of the sufficiency of the disclosure under § 112(a) requires an inquiry into whether the specification provides a disclosure of the computer and algorithm that achieve the claimed function in sufficient detail that one of ordinary skill in the art can reasonably conclude that the inventor possessed the claimed subject matter at the time of filing. See MPEP § 2161.01(I).
The specification does not provide a special purpose processor or a circuit or an algorithm sufficient to perform the claimed specialized functions by “a control unit”

Further, if the specification does not provide a disclosure of sufficient corresponding structure, materials, or acts that perform the entire claimed function of a means- (or step-) plus- function limitation in a claim under 35 U.S.C. 112(f)  or the sixth paragraph of pre-AIA  35 U.S.C. 112, "the applicant has in effect failed to particularly point out and distinctly claim the invention" as required by the 35 U.S.C. 112(b)  [or the In re Donaldson Co., 16 F.3d 1189, 1195, 29 USPQ2d 1845, 1850 (Fed. Cir. 1994) (en banc). 

The Claim limitation “[control unit]” invokes 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. However, the written description fails to disclose the corresponding structure, material, or acts for performing the entire claimed function and to clearly link the structure, material, or acts to the function. The disclosure is devoid of the control unit structure that performs the function in claim 9 and there is no association between the structure and the function in the specification. Therefore, the claim is indefinite and is rejected under 35 U.S.C. 112(b) or pre-AIA  35 U.S.C. 112, second paragraph.

Applicant may:
(a)        Amend the claim so that the claim limitation will no longer be interpreted as a limitation under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph; 
(b)        Amend the written description of the specification such that it expressly recites what structure, material, or acts perform the entire claimed function, without introducing any new matter (35 U.S.C. 132(a)); or 
(c)        Amend the written description of the specification such that it clearly links the structure, material, or acts disclosed therein to the function recited in the claim, without introducing any new matter (35 U.S.C. 132(a)).
If applicant is of the opinion that the written description of the specification already implicitly or inherently discloses the corresponding structure, material, or acts 
(a)        Amending the written description of the specification such that it expressly recites the corresponding structure, material, or acts for performing the claimed function and clearly links or associates the structure, material, or acts to the claimed function, without introducing any new matter (35 U.S.C. 132(a)); or 
(b)        Stating on the record what the corresponding structure, material, or acts, which are implicitly or inherently set forth in the written description of the specification, perform the claimed function. For more information, see 37 CFR 1.75(d) and MPEP §§ 608.01(o) and 2181.

In light of these teachings the examiner respectfully submits that the arguments does not overcome the 112(a) rejections as set forth in this office action.   

B. Applicants have amended claims 4, 12, 18 to recite "setting an output level of a pin which is not serving as an external wake-up source". 
For example, pins 4-6 are not selected to serve as external wake-up sources, so after power supply is enabled to all MCU pins, then the output levels of the pins 4-6 are set. 
      [Applicant’s remarks Page 7]





As to point B: 
 Regarding amending the limitations for claims 4, 12, 18 with “setting an output level of a pin which is not serving as an external wake-up source “does not overcome the 112b indefiniteness rejection as  it is not clear whether “an external wake-up source “is different from “an external wake-up source” as recited in the respective independent claims 1, 9, 17.

Conclusion

  The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
Gulick, U.S Patent 6,601,178, teaches system power management functions in computer systems and wake-up the PC from sleep states in response to certain conditions caused by signal levels on external pins or internal timers. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to GAYATHRI SAMPATH whose telephone number is (571)272-5489.  The examiner can normally be reached on 8:30AM-5PM EST M-F.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jaweed Abbaszadeh can be reached on 5712701640.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/GAYATHRI SAMPATH/           Examiner, Art Unit 2187     

/JAWEED A ABBASZADEH/           Supervisory Patent Examiner, Art Unit 2187